Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2015/118732 (see US 2017/0011823 for citations)) in view of Huang (US 4894906) and Takahashi (US 2010/0245005).
Jin teaches a superconducting wire (two wires connected with a connection body meet the limitation of a superconducting wire) (abstract) comprising a first wire including a first superconducting layer having a first main surface, a second wire including a second superconducting material layer having a second main surface (para. 0031), a superconducting material joining layer that joins a first end portion of the first main surface and a second end portion of the second main surface (joining body 20 meets the limitation of a joining layer as the thickness of the joining layer is not limited; para. 0031), the first and second wire are disposed such that the first end face and the second end face are positioned to face in the same direction (para. 0031; fig. 4(d), #10a, 10b, 20).
Jin fails to teach the first and second conductor layer are connected to each other.
Huang, however, teaches a superconductor wire (col. 3, line 60-col. 4, line 15)) wherein the first and second conductor layer abut each other for the purpose of providing a current shunt (col. 2, lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the first and second conductor layer of Jin connected abut other in order to provide a current shunt as taught by Huang.
Regarding claims 1 and 3; Jin teaches a product as described above, but fails to teach that the first and second conductor layer are connected to each other by diffusion joining.
Takahashi, however, teaches a superconducting wire (abstract) wherein the protective materials are diffusion bonded for the purpose of promoting wire retention (para. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the protective layers (conductor layers) of the wires of Jin diffusion bonded in order to promote wire retention as taught by Takahashi.
Regarding claims 4-6, Jin in view of Huang teaches that the conductor layer includes a first protective layer and a stabilization layer and that the superconductor is YBCO (para. 0031; fig. 2).

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2015/118732 (see US 2017/0011823 for citations)) in view of Takahashi and Huang (US 4894906) and Batz (US 2017/0084371).
Jin teaches a product as described above in claim 1, but fails to teach a distance between the first and second wire increases as the first and second wire are away from the superconducting material joining layer.
Jin teaches that the superconductor wire can be configured into a coil (para. 0079).
Batz teaches an electric coil apparatus (abstract) wherein the superconductor coil is configured such that the distance between the superconductor wires increase as the distance increases from the ends of the superconductor wires and that the wire is wound around the central axis (para. 0055; fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor coil of Jin configured such that the distance between the superconductor wires increase as the distance increases from the ends of the superconductor wires and that the wire is wound around the central axis in order to provide a configuration known in the art as taught by Batz and because Jin teaches that the superconductor wire can be configured into a coil.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2015/118732 (see US 2017/0011823 for citations)) in view of Huang (US 4894906) and Takahashi and Batz (US 2017/0084371) and Ichiki (US 2012/0014030)
Jin teaches a product as described above in claim 1, but fails to teach a cryostat in which the superconductor coil is housed, and a refrigerator configured to cool the superconductor coil.
Ichiki, however, teaches a MRI apparatus (para. 0005) comprising a superconducting coil placed inside a cryostat and a refrigerator configured to cool the superconducting coil (para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting coil of Jin placed inside a cryostat and a refrigerator configured to cool the superconducting coil in order to provide a configuration of an MRI as taught by Ichiki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735